Thayer, J.,
concurring specially: This is the second time we have had occasion to address the admissibility of statements against interest. The evidentiary rule, in pertinent part, creates the following hearsay exception:
“A statement which was at the time of its making so far contrary to the declarant’s pecuniary or proprietary interest, or so far tended to subject the declarant to civil or criminal liability, or to render invalid a claim by the declarant against another, that a reasonable person in this position would not have made the statement unless the person believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborating circumstances clearly indicate the trustworthiness of the statement.”
N.H. R. Ev. 804(b)(3).
*667In State v. Kiewert, 135 N.H. 338, 605 A.2d 1031 (1992), a majority of this court held that under our Rules of Evidence statements against penal interest which also inculpate another may be admitted at trial as an exception to the hearsay rule if the statement possesses the required indicia of reliability and is thus trustworthy. Trustworthiness of the statement, we said, is determined by evaluating the circumstances in which the declarant made the statement and the declarant’s incentive to speak truthfully. Id. at 346, 605 A.2d at 1036. “Of course, the traditional surety of reliability of the out of court declarant is the statement’s contravention of the declarant’s penal interest.” Id. at 346, 605 A.2d at 1036 (citations and quotations omitted). Justice Johnson concurred and wrote separately, however, “to stress that there must be corroborating evidence concerning the reliability of the declarant’s out-of-court statement in order to inculpate an accused ... just as the Rule requires such evidence to exculpate the accused.” Id. at 350-51, 605 A.2d at 1039 (Johnson, J., concurring). Thus, it would appear that admissibility, in Justice Johnson’s view, includes consideration of facts corroborating the statement to determine the statement’s reliability. Chief Justice Brock in his dissent, which Justice Batchelder joined, stated that only the circumstances surrounding the making of the statement must be considered and he would not consider the corroborating facts. The dissent, in my view, unnecessarily limited the facts which must be considered under the test.
In this case, we are asked to review New Hampshire Rule of Evidence 804(b)(3) in light of the confrontation clause of the United States and New Hampshire Constitutions. In considering whether a statement within an exception to the hearsay rule is admissible, the United States Supreme Court stated that admissibility depends upon whether the statement is reliable, that is, trustworthy. Ohio v. Roberts, 448 U.S. 56, 66 (1980). In Roberts, the court held that the reliability requirement can be met in two circumstances; either the hearsay statement “falls within a firmly rooted hearsay exception,” or it is supported by “a showing of particularized guarantees of trustworthiness.” Id. at 66; see Idaho v. Wright, 497 U.S. 805, —, 110 S. Ct. 3139, 3146 (1990). A firmly rooted exception to the hearsay rule, when properly applied, satisfies the constitutional requirement of reliability because of the weight accorded longstanding judicial and legislative experience in assessing the trustworthiness of out-of-court statements. Id. at —, 110 S. Ct. at 3147.
The residual hearsay exception, by contrast, accommodates ad hoc instances in which statements not otherwise falling within a recog*668nized hearsay exception might nevertheless be sufficiently reliable, and therefore admissible at trial. The residual hearsay exception, however, does not share the same tradition of reliability that supports a firmly rooted exception; therefore, it must possess a particularized guarantee of trustworthiness, which is determined by examining the totality of the circumstances surrounding the making of the statement that render the declarant worthy of belief. In determining whether an exception to the hearsay rule is firmly rooted, the Supreme Court in White v. Illinois, — U.S. —, 112 S. Ct. 736 (1992), held that an exception that was embodied in the Federal Rules of Evidence and widely accepted among the States qualified as such. Id. at — n.8, 112 S. Ct. at 742 n.8. New Hampshire Rule of Evidence 804(b)(3) meets that standard. Moreover, the first circuit has stated that the hearsay “exception for declarations against penal interest would seem to be ‘firmly rooted’. . . .” United States v. Seeley, 892 F.2d 1, 2 (1st Cir. 1989); see also United States v. York, 933 F.2d 1343, 1363 (7th Cir. 1991) (exception for statement against penal interest firmly rooted, unless made in context of confession) cert. denied, 112 S. Ct. 321 (1991); United States v. Katsougrakis, 715 F.2d 769, 776 (2d Cir. 1983) (declaration against penal interest within firmly rooted hearsay exception) cert. denied, 464 U.S. 1040 (1984).
Writing for the majority, Justice Johnson specifically states that they have considered the federal cases, but nonetheless holds that evidence offered under New Hampshire Rule of Evidence 804(b)(3) to inculpate a third party accused must be supported by a showing of a particularized guarantee of trustworthiness in order to survive a confrontation clause challenge. This showing must be based on a review of only those limited facts that Chief Justice Brock wrote about in the Kiewert dissent. This analysis does not include the corroborating circumstances which Justice Johnson would require in his Kiewert concurrence. The majority in this case overrules Kiewert to the extent that corroborating evidence is considered when evaluating a confrontation clause challenge.
The majority does not acknowledge or discuss the fact that evidence which qualifies under a firmly rooted exception to the hearsay rule has met the constitutional requirement of having an “indicia of reliability.” The court without comment or reason simply disregards this theory of constitutional law and in a conclusory statement appears to render all hearsay exceptions subject to a particularized guarantee of trustworthiness standard. It is with this conclusion and lack of supporting reasoning that I must disagree.
Horton, J., joins in the special concurrence.